Citation Nr: 0312077	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  97-31 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for an acquired neuro-
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and major depression.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to July 
1963.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a decision rendered in February 1994 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

This case was before the Board in July 1999, when the Board 
found that the veteran's original claims for service 
connection for PTSD, depression, hypertension, and ulcers had 
not been subject to a prior final denial and remanded the 
issues in their entirety for a de novo review.  In December 
2002, the case was again before the Board, at which time a 
decision was issued denying service connection for 
hypertension and peptic ulcers.  The case is now again before 
the Board for appellate consideration of the issues set forth 
on the title page.

The veteran presented videoconference hearing testimony 
before a member of the Board in February 1999.  That Board 
member is no longer with the Board and in July 2002, the 
veteran was advised that he was entitled to another hearing.  
In a statement received in August 2002, the veteran indicated 
he did not wish another hearing, and requested that the Board 
proceed with his appeal.  

The only issues over which the Board clearly has appellate 
jurisdiction are those set forth on the title page.  However, 
as the veteran filed a timely notice of disagreement with the 
denial of a disability rating greater than 20 percent 
following the initial grant of service connection for 
diabetes mellitus, the Board will remand for the issuance of 
a statement of the case.  See Manlincon v. West, 12 Vet. App. 
238, 240 (1999).

The veteran submitted claims for service connection for 
bilateral kidney disabilities in September and October 2002.

In addition, the veteran raised the issue of service 
connection for hypertension, as secondary to PTSD, in his 
February 1999 hearing.  By this decision, the Board grants 
the veteran's claim for service connection for PTSD.

These issues are therefore referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The evidence of record reflects that the veteran engaged 
in combat during his service in Vietnam.

2.  The medical evidence shows that the veteran has been 
diagnosed with PTSD with depression, and that his PTSD with 
depression has been medically attributed to stressors he 
experienced during his service in Vietnam.


CONCLUSION OF LAW

The criteria for a grant of service connection for PTSD with 
depression are met.  38 U.S.C.A. §§ 1110, 1154, 5102, 5103 
and 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002).  This law redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  66 Fed. Reg. 45,620, et seq. 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

In this case, following receipt of the veteran's case at the 
Board, but prior to the promulgation of a decision in this 
appeal, the Board undertook additional development of the 
issue on appeal pursuant to the authority then granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  Specifically, the Board requested VA 
examinations of the veteran to determine the nature, extent, 
and etiology of any neuropsychiatric disability present.  The 
veteran was notified of such development via correspondence 
dated in March 2003, as required by Rule of Practice 903.  67 
Fed. Reg. 3,099, 3105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903).

Subsequently, on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) in 
Disabled American Veterans v. Secretary of Veterans Affairs 
(DAV v. Secretary), Nos. 02-7304, -7305, -7316, 2003 U.S. 
App. LEXIS 8275 (Fed. Cir. May 1, 2003) invalidated the 
Board's development authority under 38 C.F.R. § 19.9.  The 
Federal Circuit Court further stated in this case that the 
Board was not allowed to consider additional evidence without 
remanding the case to the RO for initial consideration and/or 
without obtaining a waiver of RO consideration from the 
appellant.

Nonetheless, the Board finds it may grant the appellant's 
claim for entitlement to service connection for PTSD based on 
the new evidence obtained.  Hence, any failure to comply with 
VCAA requirements, or with the Federal Circuit Court's ruling 
in DAV v. Secretary, as to this issue is not prejudicial to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires the following:  1) 
medical evidence of a diagnosis of PTSD in accordance with 
the criteria of Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV), which is presumed to 
include both adequacy of the PTSD symptomatology and 
sufficiency of a claimed inservice stressor; 2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and 3) medical evidence of a link, or 
nexus, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f), 4.125 (2000); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  For the 
purposes of establishing service connection, a stressor is a 
traumatic event 1) to which the veteran was exposed during 
active service and in which the veteran "experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others"; and 2) 
which produced in the veteran a response involving intense 
fear, helplessness, or horror.  Cohen, at 141 (citing DSM-
IV).

In the present case, the veteran avers that he suffers from 
PTSD as a result of stressors he experienced while part of a 
radio reconnaissance and surveillance team in the Republic of 
South Vietnam.  He stated and testified that he flew 77 
missions, most at an altitude of 2,000 to 4,000 feet.  He was 
told that they were fired upon many times, and that the 
planes took bullets and flak, but he states that he was not 
aware of this at the time.  Nonetheless, the duty was 
stressful and difficult, and he stated that he suffered an 
episode of nervousness in the theatre such that he was 
grounded for a time.  He testified and stated that he 
observed a man being shot to death out of a helicopter 
hovering at 20 feet from the ground.  At the time, he thought 
the man had done something stupid and had gotten in front of 
the bullet.  The next day, the veteran was in the same 
position but 2,000 feet from the ground and he realized that 
the man hadn't done anything wrong or stupid, he'd just been 
shot.  The veteran further identified the death of a friend 
as a stressor, Specialist 4 James Davis, whom he said was the 
first American soldier to die in action in South Vietnam 
while on a ground reconnaissance mission.  At the time of his 
death in December 1961, the veteran stated he was in Japan.  
Following, in January 1962, he and others received orders to 
transfer to Saigon, in part to replace his friend on the 
team.  He noted that the group knew Specialist Davis well, 
because the Specialist had trained all of them on the 
electronics equipment they eventually used in the field. 

Service personnel records show that the veteran served in the 
Republic of Vietnam from January 1962 to December 1962.  His 
military occupational specialty (MOSs) was 56.20, or DF 
Operator.  These records further reflect that he was awarded 
the Air Medal on three separate occasions:  April 7 to July 
9, 1962, July 10 to September 15, 1962, and September 16 to 
November 29, 1962.  The text of the citations is as follows: 

[the veteran] ... distinguished himself by 
meritorious achievement while engaged in 
aerial combat support of ground forces of 
the Republic of Vietnam.  During the 
period he actively participated as a Crew 
Member of an Army Aircraft in at least 
twenty-five combat operational or aerial 
reconnaissance missions in the combat 
zone or over hostile territory in support 
of counterinsurgency operations.  On 
various occasions his aircraft was the 
target of hostile small arms and 
automatic weapons fire.  At all times he 
displayed the highest order of air 
discipline and acted in accordance with 
the best traditions of the service.


In April 1994, the U.S. Army and Joint Services Environmental 
Support Group (ESG) responded to the RO's request for 
verification of the veteran's service in combat and/or his 
stressors.  ESG reported that Specialist 4 James T. Davis was 
killed in action as a result of small arms fire in December 
1961.  Concerning the veteran's service with the radio 
reconnaissance and surveillance unit, however, ESG referred 
the RO to the U.S. Army Intelligence and Security Command.  
The record does not reflect that the RO attempted to obtain 
records from this command.  

The record further contains two buddy statements.

The first, dated in March 1997, was proffered by the 
veteran's Officer in Charge (OIC) of special intelligence 
teams operating from Saigon, now a retired Major, U.S. Army 
(Reserve).  In pertinent part, the Major stated that the 
veteran was a member of one of the intelligence teams over 
which he was in charge, and performed technical, electronic 
functions.  The duty was "hazardous and extremely 
stressful."  The teams operated in the field, on the ground, 
through airborne techniques, and from Vietnamese naval 
vessels.  They shifted from place to place and maintained a 
low profile.  At times they wore Vietnamese uniforms to avoid 
suspicion.  The teams were only two to three men in size, 
and, while they carried weapons they were encouraged to use 
them only if fired upon and then only if there was no other 
recourse.  They had, he noted, little confidence in their 
Vietnamese escorts and each encounter in the field with the 
indigenous population was extremely stressful because they 
had no ability to distinguish between friend and foe.

Teams experienced ambush and hostile fire, and the first 
casualty in Vietnam was among their own.  The Major noted he 
had first-hand knowledge of these hazards, and of the 
veteran, who was selected from many candidates to serve on 
this team.  The Major noted he performed well until his 
nerves got the better of him.  He was re-assigned to less 
stressful tasks for a time, then returned to the team, but 
never performed at his previous high level.  

The second statement, dated in November 2000, was proffered 
by the Non-Commissioned Officer (NCO) in charge of the 
Airborne High Frequency Direction Finding (AHFDF) team 
operating in Vietnam, now a retired Command Sergeant Major, 
United States Army.  His statement shows that he reported to 
the OIC who submitted the other statement, above.  The 
veteran was a member of his team, whose mission it was to 
pinpoint the location of highly mobile Viet Cong guerilla 
units operating in South Vietnam.  The team used highly 
technical electronic techniques on an airborne platform, the 
L-20 Beaver, in close coordination with ground intercept 
sites.  The planes flew at very low altitudes, sometimes as 
low as 500 feet, which made them very vulnerable to small 
arms fire.  There were no combat troops in Vietnam at this 
time, and the NCO observed that if the plane had gone down, 
or the men were seriously injured, there were no rescue or 
treatment facilities that could have helped them.  The teams 
maintained a low profile and carried weapons but were 
discouraged from using them.  He noted it was difficult to 
determine friendly South Vietnamese from the Viet Cong.  The 
conditions were stressful and frightening for everyone.

The NCO stated that the veteran performed his duties 
exceptionally, and flew over 50 missions under very adverse 
conditions.  However, in August 1962, he noticed a change in 
the veteran.  He began to show a degree of nervousness that 
had not previously been present.  He and the OIC decided to 
ground the veteran for a while.  After a month, he returned 
to flight duty and did well, but never achieved the level of 
efficiency he had shown before.  

After consideration of the above evidence presented in 
service personnel records and the buddy statements, the Board 
finds that the veteran's stressors are verified, and that he 
served under combat conditions.  Therefore, the Board finds 
that his stressors are combat-related.  As the veteran's 
service in combat is established, and as his in-service 
stressors are combat-related, the veteran's lay testimony, by 
itself, is sufficient to establish the occurrence of the 
stressful events.  38 U.S.C.A. § 1154 (West 2002); see also 
Cohen, at 146.

The Board now turns to the question of a diagnosis of PTSD.  
The Board notes that the record contains the reports of four 
VA examinations, two obtained as part of the Board's 
development of the case, conducted in April 2003, one 
conducted in October 1993 and the other conducted in November 
2000.

The 1993 VA examination report reflects a diagnosis of major 
depression and dysthymia, without significant evidence of 
PTSD.  The November 2000 report shows a diagnosis of chronic 
PTSD with moderate depression.

As noted above, the Board obtained further examination of the 
veteran as part of its development of the case in April 2003.  
The examinations were to have been conducted by examiners who 
had not previously examined the veteran, one a psychiatrist 
and the other a psychologist.  The examiners were restricted 
as to what they were to consider a valid stressor:  the 
veteran's duties of operating radio direction finding 
electronic equipment while flying in an aircraft, and the 
death of Specialist 4 Davis.  Psychological testing was 
requested, and the examiners were to confer in arriving at 
their diagnoses.

From the record, it cannot be determined that these 
instructions were carried out.  Neither examination report 
refers to clinical testing.  In fact, the Board notes that 
none of the examinations present in the record refer to 
clinical test results.  And it does not appear that the 
examiners conferred in making their diagnoses.  One examiner 
reviewed the record and arrived at a diagnosis of depression 
and a history of PTSD, now resolved.  The other examiner 
conducted an examination of the veteran, albeit without the 
claims folder, and diagnosed PTSD, chronic, and major 
depressive disorder.  

Also presently of record are VA outpatient treatment records 
indicating that the veteran is being treated for major 
depression and, more recently, PTSD.  The Board notes that 
these records are not now present before the Board.

Finally, the Board notes that the veteran has submitted 
private medical records dated in 1987 through 1989.  These 
records show treatment with psychotropic medications for 
disorders described as adjustment disorder with mixed 
emotional features, major depression, dysthymia, and anxiety 
relating to recent separation and divorce, loss of 
employment, and financial duress.

After careful consideration of the above information, the 
Board finds that the two VA medical examination reports 
showing diagnoses of PTSD and depression outweigh the two VA 
examinations showing diagnoses of depression only.  There are 
two reasons.

First, in considering the evidence, the Board notes that the 
report of the earlier April 2003 VA examination, conducted by 
review of the record absent examination of the veteran, finds 
a diagnosis of PTSD by history, now resolved.  In other 
words, the examiner didn't find that the veteran never had 
PTSD but rather concedes that he did and does not specify 
when.  Since this appeal has been pending since the veteran's 
initial claim in 1992, it is entirely conceivable that the 
examiner could have posited a point in time during the last 
10-11 years that the veteran did evidence measurable symptoms 
of unresolved PTSD.  And, since the examiner's report was not 
based on an actual examination of the veteran in person, the 
most one can glean from this report is that the veteran's 
records evidence a diagnosis of PTSD at some time during the 
pendency of his appeal.  This report therefore, neither 
supports nor detracts from a finding that the veteran has a 
valid diagnosis of PTSD.

Second, the Board notes that the September 1993 VA 
examination report, finding a diagnosis of major depression, 
dysthymia, without any significant evidence of PTSD, was 
conducted prior to the publication of DSM-IV in 1994, and the 
Court's decision in Cohen, supra.  The effect of DSM-IV, as 
explained by Cohen, was to apply a more subjective standard 
in evaluating the effect of the stressor on the veteran in 
diagnosing PTSD.  Cohen, at 141-142.  As the 1993 examination 
report was conducted prior to the publication of DSM-VI, it 
may be assumed that the more stringent, objective standard 
was used in determining that the veteran's symptomatology did 
not meet the criteria for a diagnosis of PTSD.  

In essence, therefore, the record holds two valid, post-DSM-
IV, diagnoses of PTSD with depression informed by examination 
of the veteran.  The two examination reports that failed to 
find a current diagnosis of PTSD were, in the first case, 
conducted absent an examination of the veteran and, in the 
second, conducted prior to the publication of DSM-IV.

After careful review of all the evidence of record, the Board 
finds that the veteran manifests PTSD with depression that is 
the result of stressors he experienced while exposed to 
combat as a result of his active duty in Vietnam.  See 
38 C.F.R. § 3.102 (2002).

The Board therefore concludes that service connection for 
PTSD with depression is appropriate.




ORDER

Service connection for PTSD with depression is granted.



REMAND

In April 2000, the veteran clarified his wishes to claim 
service connection for diabetes mellitus as secondary to 
exposure to the herbicide Agent Orange.  A March 2002 rating 
decision granted the claim for service connection for 
diabetes mellitus associated with exposure to Agent Orange, 
assigning an evaluation of 20 percent, effective in September 
1999.  In August 2002, the veteran submitted a notice of 
disagreement to the evaluation assigned in the March 2002 
decision.  However, the RO has not had an opportunity to 
issue a statement of the case addressing this issue.

The Court has directed that where a veteran has submitted a 
timely notice of disagreement with an adverse decision and a 
statement of the case addressing the issue was not sent, the 
Board should remand the issue to the RO for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).   

Accordingly, this case is REMANDED for the following:

The RO should issue a statement of the 
case on the issue of the assignment of a 
disability rating greater than 20 percent 
following the initial grant of service 
connection for diabetes mellitus.  That 
document should set forth the reasons and 
bases for the actions undertaken.  The 
veteran should be apprised of his right 
to submit a substantive appeal and to 
have his claim reviewed by the Board.  
The RO should allow the veteran and his 
accredited representative the requisite 
period of time for a response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


